Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 1 of 13




                                              Evidentiary Hearing Exh bit 002 page 001
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 2 of 13
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 3 of 13




                                              Evidentiary Hearing Exh bit 002 page 003
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 4 of 13




                                              Evidentiary Hearing Exh bit 002 page 004
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 5 of 13




                                              Evidentiary Hearing Exh bit 002 page 005
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 6 of 13




                                              Evidentiary Hearing Exh bit 002 page 006
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 7 of 13




                                              Evidentiary Hearing Exh bit 002 page 007
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 8 of 13




                                              Evidentiary Hearing Exh bit 002 page 008
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 9 of 13




                                              Evidentiary Hearing Exh bit 002 page 009
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 10 of 13




                                             Evidentiary Hearing Exhibit 002 page 0010
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 11 of 13




                                             Evidentiary Hearing Exhibit 002 page 0011
Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 12 of 13




                                             Evidentiary Hearing Exhibit 002 page 0012
                    Case 3:17-cr-00609-VC Document 126-2 Filed 11/10/20 Page 13 of 13




       UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF CALIFORNIA
         Evidentiary Hearing Exhibit 002
Case No. CR 17-609 VC
Date Admitted:
By Dep. Clerk:




                                                                 Evidentiary Hearing Exhibit 002 page 0013
